DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the amendment and remarks submitted February 03, 2021. Claims 1, 2, 8, and 9 are currently amended. No claims are canceled. Claim 17 is newly added. Claims 1-17 are currently pending in the application. 
Drawings
The drawings were received on February 03, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, two seal resins for sealing a space between the bare fiber and the covering on both ends of the bare fiber exposure portion, wherein at least one of the two seal resins is formed so as to be spaced from an inner surface of the fiber accommodation groove (claim 1); a single seal resin for sealing a space between the bare fiber and the covering on both ends of the bare fiber exposure portion, the single seal resin being formed so as to be spaced from an inner surface of the fiber accommodation groove (claim 2); after the forming the two seal resins, accommodating the bare fiber exposure portion within the fiber accommodation groove of the fiber accommodation portion such that the at least one of the two seal resins is spaced from the inner surface of the fiber accommodation groove; and filling a fixation resin into the fiber accommodation groove to fix a portion of the covering accommodated in the fiber accommodation groove to the fiber accommodation groove (claim 8); after the forming the single seal resin, accommodating the bare fiber exposure portion within the fiber accommodation groove of the fiber accommodation portion such that the single seal resin is spaced from the inner surface of the fiber accommodation groove; and filling a fixation resin into the fiber accommodation groove to fix a portion of the covering accommodated in the fiber accommodation groove to the fiber accommodation groove (claim 9), in view of the newly defined meaning of the covering and the bare fiber exposure portion. The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claims 1, 2, 8, 9, the independent claims, are patentably distinct over the prior art and are allowed. Claims 3-7 and 10-17 are allowed at least in view of their ultimate dependency upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Bedtelyon/Primary Examiner, Art Unit 2874